FILED
                             NOT FOR PUBLICATION                             APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTHA ALICIA GOMEZ,                             No. 07-74101

               Petitioner,                       Agency No. A096-349-920

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Martha Alicia Gomez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision pretermitting her application for cancellation



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo

questions of law, and review for substantial evidence the agency’s factual findings.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The IJ properly refused to accept documentary evidence at Gomez’s final

hearing. See 8 C.F.R. § 1003.31(c).

      The BIA properly concluded that Gomez failed to comply with the

requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and

the ineffective assistance was not plain on the face of the record. See Reyes v.

Ashcroft, 358 F.3d 592, 597-99 (9th Cir. 2004).

      Substantial evidence supports the agency’s finding that Gomez failed to

establish the continuous physical presence required for cancellation of removal

because Gomez did not submit sufficient evidence of her presence between July

1993 and August 1993. See 8 U.S.C. § 1229b(b)(1)(A), (d)(1).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74101